Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

                                                                                      Bridget M. McCormack,
                                                                                                    Chief Justice
  April 24, 2020
                                                                                           David F. Viviano,
                                                                                           Chief Justice Pro Tem

  159194                                                                                 Stephen J. Markman
                                                                                              Brian K. Zahra
                                                                                        Richard H. Bernstein
                                                                                        Elizabeth T. Clement
                                                                                        Megan K. Cavanagh,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Justices
            Plaintiff-Appellee,
  v                                                          SC: 159194
                                                             COA: 338586
                                                             Eaton CC: 13-020404-FC
  ERNESTO EVARISTO URIBE,
           Defendant-Appellant.

  _________________________________________/

         By order of September 30, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 3, 2019 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. We direct the Clerk to schedule oral argument on the
  application. MCR 7.305(H)(1). The appellant shall file a supplemental brief within 42
  days of the date of this order addressing: (1) whether Dr. Guertin’s testimony about the
  complainant’s statements to him was admissible under the medical treatment exception to
  the hearsay rule, see People v Garland, 286 Mich. App. 1 (2009), and People v Shaw, 315
Mich. App. 668 (2016); (2) whether Dr. Guertin’s testimony was contrary to this Court’s
  decision in People v Thorpe, 504 Mich. 230 (2019), and/or People v Harbison, 504 Mich.
230 (2019); and (3) if error occurred, whether reversal of the defendant’s convictions is
  warranted.

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.
                                                                                                               2


       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 24, 2020
       s0421
                                                                             Clerk